Citation Nr: 0416631	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches. 

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a VA nurse specialist


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1990 to 
October 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision, by which the RO 
denied a rating in excess of 50 percent for PTSD, denied a 
rating in excess of 30 percent for migraine headaches, and 
denied entitlement to a TDIU.  The veteran filed a notice of 
disagreement in April 2003.  By a May 2003 rating decision, 
the RO increased the rating for PTSD to 70 percent, and 
issued a statement of the case concerning all of the 
veteran's claims.  The veteran perfected her appeal in June 
2003.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by anxiety, occasional 
nightmares, agoraphobia, and Global Assessment of Functioning 
(GAF) scores ranging between 40 and 55; she does not work but 
is pursuing a college degree; she maintains a relationship 
with her mother and two close friends; at examinations, 
therapy sessions, and hearings, she has consistently appeared 
oriented, communicative, and cooperative. 

2.  The veteran's migraine headaches have been manifested by 
prostrating attacks occurring on average two or three times a 
month; the migraine headaches seem responsive to medication, 
and have not, in and of themselves, resulted in severe 
economic inadaptability.

3.  Service connection is in effect for PTSD, rated as 70 
percent disabling, and migraine headaches, rated as 30 
percent disabling; the combined rating is 80 percent.

4.  Two VA professionals (a Vocational Rehabilitation 
counselor and a nurse specialist) who have worked closely 
with the veteran for years have concluded that her service-
connected disabilities essentially prevent her gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic 
Code 9411 (2003).

2.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8100 (2003).  

3.  The criteria for a TDIU are met.  38 C.F.R. §§ 4.16, 
4.25, Table I, Combined Ratings Table (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran's claim for increased ratings (made in a written 
statement) was received in June 2001 and her claim for a TDIU 
(made on a VA-Form 21-8940) was received in August 2002.  She 
has not raised an issue as to the provision of a form or 
instructions for applying for benefits.  There is no issue as 
to provision of a form or instructions for applying for 
benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  That was done in the 
present case. 

The veteran's substantially complete claim for increased 
rating was received in June 2001, and in a November 2001 
letter, the RO essentially provide notice to her regarding 
what information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by her, what information and evidence will be 
obtained by VA, and the need for her to submit any evidence 
in her possession that pertains to the claims.  Similarly, 
her substantially complete claim for a TDIU was received in 
August 2002, and in a November 2002 letter, the RO 
essentially provided notice regarding what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to submit any evidence in her possession that 
pertains to the claim.  Thereafter, the RO, by an March 2003 
rating decision, adjudicated all the claims.  

The veteran was also sent a statement of the case in May 
2003, notice of a rating decision in June 2003, and a 
supplemental statement of the case in September 2003.  All 
these documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claims could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing her of the information and evidence necessary to 
substantiate her claims.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous VA 
medical records, as well as written statements from the 
veteran and other individuals.  The veteran has not indicated 
that there are any outstanding records pertinent to her 
claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent VA examinations in December 2002.  The report of 
these examinations have been obtained and carefully reviewed 
by the Board. 

The veteran testified before a local hearing officer in May 
2003.  On November 4, 2003, a videoconference hearing was 
held before the undersigned, who is the veterans law judge 
rendering the final determination of these claims and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c).  The transcripts 
of both hearings have been associated with the claims file 
and carefully reviewed by the Board.   
 
The applicable requirements of the VCAA have been 
substantially met by the RO (which discussed 38 C.F.R. 
§ 3.159 in its May 2003 statement of the case), and there are 
no areas in which further development may be fruitful.  
Particularly in light of the result below (which includes a 
grant of the claim for a TDIU), there would be no possible 
benefit to remanding these claims, or to otherwise conduct 
any other development.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  



II.  Claims for increased rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  

A.  PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.  

The veteran has been assigned a 70 percent rating for her 
PTSD.  A 70 percent rating is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is assigned for PTSD that results in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The evidence in this case reflects that during a July 2001 
outpatient visit, the veteran reported that she had left her 
own home and moved in with her mother.  She had been "making 
poor choices in my personal life."  She was unable to attend 
school or work regularly, and felt that generally things had 
fallen apart.  The veteran reported that she was more stable 
when she had regularly scheduled, one-on-one time with 
psychiatric nurses for support.  She had lost this support by 
moving, however.  She reported that she had been getting 
drunk more often in the prior two to three years but knew 
this was not useful.  The veteran said she had tried several 
medications and found herself "overmedicated."  She was 
tearful at several points in the interview and appeared 
uncomfortable in her attempts to control herself and the 
interview situation.  She acknowledged that she felt little 
reason to live, but although she thought of suicide, she 
would not follow through in order to spare her mother and 
friends pain.  She hoped to return to school and full-time 
work.  In addition to depression, she reported having some 
anxiety, fearfulness, and occasional intense recall of 
traumatic memories triggered by sensory stimuli (particularly 
certain odors).  

At a November 2001 clinical visit, the veteran appeared 
concerned about the upcoming holidays and her father's death.  
Her emotions were quite labile.  She denied suicidal 
ideations but had feelings of loneliness and isolation.  Her 
GAF score was noted to be 50.  At a December 2001 visit, she 
reported feeling calmer and less anxious since taking a new 
medication.  However, she still had crying spells.  She 
denied suicidal ideation.  She stated that discussion of her 
PTSD stressor incidents caused an increase in intrusive 
thoughts and interfered with her ability to concentrate on 
her job.  She said she was going to spend Christmas with her 
family and felt good about this situation.  GAF was 50.

At a January 2002 session, the veteran discussed the family 
holidays and reported that she perceived her brothers as 
being somewhat condescending toward her.  One brother 
indicated that she thought she should move from her mother's 
home and become independent.  She felt patronized, but did 
not choose to discuss it with family members at the 
gathering.  She said she found herself avoiding large groups 
of strangers, such as encountered when grocery shopping.  She 
was compliant with her medications and while her sleep 
remained disturbed, it was slightly better since she had 
started taking antidepressants.  GAF was 50.

Subsequently in January 2002, the veteran reported having 
difficulty relating with her brother's wife.  She was also 
anxious about having to take aptitude tests and urinalysis 
for her work as a security guard.  She knew she would not 
"pass" either reemployment qualification.  She felt quite 
overwhelmed with this situation.  Taking increased doses of 
medication had helped with her mood swings and sleep 
disturbance.  While her anxiety had increased, this was 
apparently due to job stresses.  She denied any suicidal 
ideation.  GAF was 50.  

At a March 2002 visit, the veteran reported less anxiety and 
depressive symptoms than during the previous session.  There 
was less agitation and sleep disturbance had improved.  She 
denied suicidal ideation.  She apparently had to change jobs 
at the end of the month but she was able to remain with her 
current company.  She was considering renting a room to 
develop more independence and lessen drive time to work. GAF 
was 50.   

In April 2002, the veteran reported that she was experiencing 
more job stress and increased "spikes" of anxiety, three to 
four times a week since mid March.  She denied suicidal 
ideation or plans but apparently had thoughts at times that 
"I wish I could die."  She also denied having any homicidal 
thoughts, ideation, or plans.  She drank two to three beers a 
week, but denied using any other substances.  She smoked less 
than one pack of cigarettes every day.  On examination, her 
appearance, speech, thought process, associations, thought 
content, insight, judgment, and fund of knowledge were all 
normal.  She did appear depressed and anxious, however, and 
her GAF was 50.  

During another April 2002 session, the veteran noted that she 
had changed jobs and her "tour of duty" frequently in the 
prior two weeks.  This had made it difficult for her to 
establish a routine for sleep and taking of medications.  She 
had experienced increased anxiety, low mood, sleep 
disturbance, and nightmares.  She did say that she had been 
able to control intrusive thoughts of past sexual trauma.  
She was now staying with a friend several days a week to cut 
down on her drive time, and was adjusting to this living 
arrangement.  She discussed the need for increasing social 
activities and exercise.  She had gone out with friends once 
in the prior month to play pool and was able to enjoy 
herself.  During the session, when the therapist asked 
questions regarding coping and intrusive thoughts of the 
past, the veteran would divert the subject by making a joke 
or would directly state that she did not want to discuss 
this.  She denied suicidal ideation.  GAF was 50.  

During a May 2002 session, the veteran said that she had 
experienced less anxiety and depression symptoms during the 
prior month.  She had adjusted to job change and her work 
environment was not as stressful as anticipated.  She looked 
forward to a new tour of duty which was scheduled for daytime 
hours and involved more interesting work.  She anticipated 
being able to cope with living alone in her apartment.  She 
considered returning to school in the fall to finish a 
psychology degree.  GAF was 50.

During a June 2002 session, the veteran reported no increase 
in her anxiety-depressive symptoms.  She had made a good 
adjustment to living alone in an apartment and to the new 
job.  She discussed issues from a relationship she had with a 
man who was alcoholic.  She was able to process issues of co-
dependency and vulnerability.  These issues had surfaced in 
the prior month after talking with a friend who was in an 
abusive relationship with an alcoholic.  The veteran had had 
some nightmares and intrusive thoughts about sexual assault 
in the military.  She had been able to manage these symptoms 
effectively, however.  GAF was 55.

In July 2002, the veteran reported that she had submitted her 
resignation, as other workers had been commenting about 
wanting her job and her pay.  She had felt this was very 
stressful, with increased anxiety.  The veteran denied any 
suicidal or homicidal ideation and there was no evidence of 
psychosis.  GAF was 50.  During a telephone conversation 
subsequently in July 2002, the veteran discussed her plans 
for a trip to see friends after her last day of work.  The 
veteran's depression was improved, although appetite and 
sleep were a little "down."  She was not suicidal, 
homicidal, or psychotic.  She was future oriented.  GAF was 
50.  

In early August 2002, the veteran said she felt as if she was 
no longer able to maintain personal or work relationships.  
She felt hopeless about her future.  She denied suicidal 
ideation and was compliant with medications.  She had a lot 
of negative thoughts about her capabilities.  She had 
registered for school, but was worried that she would not be 
able to afford school and rent without a job.  She had not 
yet looked for work.  She was still planning to leave for a 
pre-school vacation to visit friends.  She reported crying 
spells, anxiety, nervousness, low self esteem, and sleep 
disturbance, but nevertheless felt as if she was coping with 
these symptoms. She was drinking two to three beers at night.  

In September 2002, the veteran reported that she had started 
full-time classes.  She did not need to work at present due 
to involvement in VA Vocational Rehabilitation (Voc Rehab).  
She denied having any anxiety, although she was less 
productive than she wanted to be.  She said she was tearful 
approximately once a day, with feelings of helplessness and 
hopelessness.  She also reported mild agoraphobia.  She 
denied suicidal ideation or plans, but she did think at 
times, "I wish I could die."  She denied any homicidal 
thoughts, ideation, or plans.  On examination, appearance, 
speech, thought process and content, insight, judgment and 
fund of knowledge were all within normal limits.  The veteran 
was noted to be depressed and anxious, however, and her GAF 
was 50.  Subsequently in September 2002, she reported that 
she continued to take classes.  She denied suicidal ideation, 
but said that she was worried about her future and being 
employable.  She found that concentration was decreased and 
her test scores were not as high as in previous classes.  She 
did enjoy the class work and the people.  She had moved to a 
mobile home and liked the new place.  

The veteran telephoned in October 2002 saying she had stopped 
taking her medications the prior weeks.  She felt "fuzzy" 
all the time, and was tired of taking medication.  She was 
now unable to go to class and anxious about upcoming tests.  
She was encouraged to restart her medications and talk to her 
professors.  Subsequently in October 2002, the veteran denied 
suicidal ideation but felt powerless to change her situation 
and became remorseful over the fact that she needed 
antidepressant medications.  She felt the stigma of mental 
illness.  She was studying psychology in college, but was 
isolating from class, having missed two that week.  

The veteran underwent a VA PTSD examination in December 2002.  
She arrived on time, indicating that she had driven herself.  
Her manner was anxious, uncomfortable, and dysphonic.  She 
made only fair eye contact and acknowledged that she felt 
fearful and untrusting.  She said she felt low self-esteem 
when encountering most people.  She was insightful and 
provided well-elaborated answers to most questions, not 
appearing to wish to exaggerate her symptomatology.  She said 
she continued taking medication and was in frequent 
counseling.  She had had no recent hospitalizations.  She was 
currently taking two classes; she was doing all right but not 
as well as she formally had.  She cited problems with 
concentration, memory, and reading comprehension.  

Most of the time, the veteran indicated that she was at 
school four days per week, and this semester, she was a bit 
more comfortable sitting in class.  She was not as inclined 
to have feelings of panic.  She indicated that this was 
because she had been in class with some of these same 
students for awhile.  She stated that she generally 
socialized only superficially with other students and 
routinely turned down invitations to go out to bars after 
class or join a study group.  She would not eat in 
restaurants by herself, but only if her mother accompanied 
her.  The veteran stated that she had some friends from the 
past and kept in touch with them via e-mail, but did not 
really see anyone but her mother.  She reported that she 
generally did not trust people and was afraid of them.  As 
noted there was an element of low self-esteem and shame over 
being an abuse victim.  She stated that her only relationship 
was with her mother.  She was a member of several 
organizations including VFW, Elks, and DAV.  She said she had 
volunteered quite a bit with the organizations and had 
essentially become fed up with this (apparently feeling 
exploited by people who encouraged her to volunteer).  She 
stated that she recently visited Massachusetts, going there 
by automobile (she reported discomfort with the loss of 
control involved in flying with commercial airlines).

She said she continued drinking.  She drank a few times a 
month, and with the intent to get drunk.  She felt she did 
not have to struggle with her symptoms (such as sleep 
disturbance) when she used alcohol, so she did this when she 
felt at her wit's end or unable to take it anymore.  
Typically, she went home after classes and at home would 
watch television or play with her dog.  She also used the 
home computer.  She apparently did not monitor current 
events, did not read newspapers,  or watch newscasts.  She 
seemed to be stating that she was somewhat resigned to being 
alone, disabled, and a part-time student only, and that this 
level of functioning seemed to be about all that she could 
handle at times.

Typically, she indicated that she took her medications by 11 
p.m., and then would get into bed and lie awake for a while, 
usually thinking about her life and how things had turned out 
for her.  She was often asleep by midnight or 1:00 a.m., and 
would often sleep through the night.  She stated that if she 
woke up she was usually able to get back to sleep again, and 
she estimated that she got eight or nine hours of sleep per 
24-hour period, giving much of the credit to her medications.  
She did report nightmares.  These dreams were sometimes 
confusing, but very often they involved being chased by her 
in-service sexual abuser aboard a ship.  The nightmares 
occurred about two to three times per week.  She sometimes 
woke up sweating and fearful but could not always say what 
she was dreaming about just prior to waking.

During the day, she occasionally had thoughts of her abuser 
and harasser.  When something bad happened (i.e., if she had 
a negative interaction with someone at school), she would see 
images of her supervisor and harasser on board ship.  She 
appeared to be very sensitive to persons she saw as 
resembling, either in appearance or behavior, individuals who 
had threatened her.  Loud noises would apparently make her 
jump.  She also stated that she was very observant, scanning 
and looking around for threats.  She generally appeared quite 
socially isolated.  Regarding relationships, she had very 
little trust for others, and stated that when people talked 
to her, she wondered what they wanted and how they planned to 
hurt or take advantage of her.  Because of this, she had 
apparently dropped out of social organizations and volunteer 
activities.

Concerning employment, the veteran stated that she simply 
could not be around other people, that she often felt like a 
victim, and that she was fearful.  The veteran denied any 
history of suicide attempts.  She had some thoughts that it 
would be best if she did not live any longer, but had no 
plans to do this.  She cried easily, appeared to feel 
hopeless and powerless about her situation, even though she 
was involved in counseling.  She apparently would have 
difficulty getting herself going in the morning, as well as 
worsening problems with concentration and memory.  She did 
not have an eating problem, although she wanted to weigh 
less.  

The veteran's manner was described by the examiner as being 
anxious, dysphoric, and lacking in self-esteem.  Her speech 
was logical and there was no indication of hallucinations, 
delusions, or formal thought disorder.  She cited a lack of 
trust and called herself paranoid, but there did not appear 
to be any underlying delusional basis for this.  She was 
moderately rather than acutely depressed, but her anxiety was 
evident in the interview.  No obsessions or compulsions were 
indicated.  She was oriented times three with adequate memory 
and concentration.  Sleep disturbance was considered only 
moderate.

The examiner concluded that the veteran did not appear to be 
totally unemployable solely due to PTSD, but that PTSD did 
appear slightly worse than what was seen at the last VA 
examination.  Certainly this disorder contributed to the 
veteran's difficulties in getting and keeping regular 
employment.  According to the examiner, she appeared to be 
someone who could get out of bed in the morning and report to 
work without great difficulty, though her migraine headaches 
were a limiting factor in this.  The examiner saw the 
veteran's PTSD as continuing to constitute a partial 
disability, but the GAF score (48) indicated that the social 
and industrial impairment was slightly higher than what was 
seen at the last examination.  

The veteran continued to seek VA outpatient psychiatric 
treatment in December 2002.  She discussed a recent 
outpatient surgery and how this procedure triggered 
flashbacks and intrusive thoughts of past military sexual 
trauma.  She was able to process these feelings and emotions 
effectively, however.  She discussed her issues with the 
holidays and spending time with family members.  She felt 
loss and remorse about not being close to her brothers, but 
was working to become less reactive to these family issues.  
She was compliant with medications.  She continued in school, 
but was somewhat worried that her grades were not as high as 
they had been in the past.  She denied suicidal ideation.  
She said she was spending time with her mother over the 
holidays.  GAF was 50.  

At a January 2003 examination, the veteran denied having 
anxiety, but said she was unable to control her anxiety that 
day due to an overly full waiting room.  She did her shopping 
after hours to avoid people.  She said that her sleep was 
restful, she had decreased tearfulness, and had no intrusive 
thoughts about active duty.  She denied feelings of 
helplessness, but acknowledged some feeling of hopelessness.  
She also had mild agoraphobia.  She liked living in a small 
town and liked her dog, but she felt very isolated socially.  
She said she had heart palpitations lasting 15 minutes up to 
5 times a week when she entered classrooms.  She denied any 
homicidal or suicidal ideations or plans, but still had 
thoughts at times like "I wish I could die."  Appearance, 
speech, thought process, associations, thought content, 
insight, judgment and fund of knowledge were all within 
normal limits.  Depression and anxiety were noted.  GAF score 
was 50.

At another January 2003 visit, the veteran reported that she 
was doing well in school, and that she was able to maintain 
control over her anxiety and depressive symptoms.  She was 
isolating from friends and family, but was aware of this and 
felt in control.  She also felt that attending classes and 
doing homework required her full attention and concentration, 
and that pursuing other interests would cause an increase in 
her symptoms.  She denied any suicidal ideation.  She 
attempted not to watch television or news reports, as this 
information triggered her PTSD symptoms.  GAF was 50.

During a March 2003 visit, the veteran reported that she was 
having considerable financial problems.  She had been to a 
church food pantry and to county veteran affairs for rent 
assistance.  She complained of sleep disturbance, anxiety 
symptoms, and crying spells.  She denied suicidal ideation.  
She was concerned about the future and money issues.  GAF was 
50.  At a subsequent March 2003 visit, the veteran reported 
increased heart palpitations and shortness of breath due to 
anxiety.  She denied suicidal ideation but felt hopeless and 
helpless about her future.  She was worried about her 
finances and feared that she would not present herself well 
in interviews.  GAF was 40.  In early April 2003, she 
continued to report shortness of breath and heart 
palpitations.  She had limited her viewing of news coverage 
of war.  She was experiencing sleep disturbance with 
nightmares of sexual assault and harassment.  She denied 
suicidal ideation but felt hopeless and helpless, especially 
regarding finances and the future.  During a May 2003 
outpatient visit, the veteran recounted how she thought she 
had been stalked by someone at an employment fair.  During 
the fair, she apparently experienced heart palpitations, 
shortness of breath, sweating, and feelings of doom.  GAF was 
40. 

At her May 2003 local hearing, the veteran testified about 
her continued PTSD symptoms and how they limited her ability 
to pursue work, schooling, and even shopping for necessities.   

At a July 2003 outpatient visit, the veteran said that she 
was sleeping "fair" but would awaken early in the morning 
and would have difficulty falling asleep.  She denied any 
suicidal ideations but was somewhat behind in school work due 
to a decrease in concentration from anxiety symptoms.  She 
reported that she had a "meltdown" after her local hearing.  
GAF was 45.  

At her November 2003 video conference hearing, the veteran 
testified that she had a good relationship with her mother, 
who lived seven miles away.  She saw her mother approximately 
twice a month, and talked to her three times a week (in 
addition to e-mailing).  She said she really had no 
relationships with her brothers (who apparently believed that 
she was "faking it").  She said she had two good female 
friends, one of whom she talked with quite a bit.  She said 
she had no social outlets other than school (although she 
went online to talk to friends she had known for years).  She 
complained of sleep disturbances, nightmares, anxiety, 
depression, tearfulness, and occasional flashbacks.  She 
could leave her house to go to medical appointments, but 
after a couple of hours, she just wanted to be home.  She 
worked on her lawn and took care of her dog.  If the dog ran 
out of the yard, however, she was apparently too scared and 
anxious to look for him.  She was also able to leave the 
house for two-hour classes; she considered school to be a 
safe haven that had parameters and a controlled environment.  
However, she described instances in which she felt a teacher 
was "targeting" her, or she felt that students were 
giggling every time she made a comment.  She did not like 
going to the grocery store or Wal-Mart because she perceived 
everything as being too tall for her.  The veteran recounted 
how she had not worked since she had quit her security guard 
job in 2002 after she felt "targeted" by envious co-
workers.  The veteran said that she had suicidal thoughts 
every day, but denied any homicidal thoughts.  

A VA clinical nurse specialist also testified at the 
veteran's hearing.  This nurse specialist reported that she 
had worked in VA's outpatient mental health department for 20 
years.  She rarely testified at hearings, but felt strongly 
enough about the veteran's case to testify.  She had worked 
with the veteran for two and a half years, and testified in 
great length concerning the veteran's symptoms and therapy 
history.  The nurse specialist testified that after reviewing 
the criteria for a 100 percent rating for PTSD, she felt that 
the veteran's symptoms met at least 90 percent of those 
criteria.  The nurse specialist also concluded that the 
veteran could not hold a full-time job, and noted that she 
had difficulty with interacting with people, or even with 
waiting for appointments.  The veteran's prognosis was 
considered poor because current treatment modalities had not 
been successful.    

The clinical evidence reflects that the veteran has regularly 
sought outpatient psychiatric treatment for PTSD and that she 
has apparently limited her social activities based on her 
symptoms.  However, she has not exhibited a gross impairment 
in thought processes or communication, at least to the extent 
that would prevent her from communicating with VA health care 
professionals, or pursuing a college degree.  Although the 
veteran has referenced having occasional nightmares based on 
her stressors, she has never reported having delusions or 
hallucinations.  During numerous VA outpatient visits and at 
two hearings, her behavior and appearance have never appeared 
inappropriate.  While the veteran has occasionally reported 
thoughts of suicide, most of the time she denies having any 
suicidal or homicidal ideation.  Therefore, it cannot be said 
that she has presented a persistent danger of hurting herself 
or others.  She has also never been described as lacking in 
minimal personal hygiene, disoriented to time or place, or 
forgetful of her own name.  

The veteran's GAF score has been as low as 40 (as noted in 
outpatient visits in the spring of 2003).  A GAF of 31 to 40 
contemplates "(s)ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school)."  See DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition) at 44-47.  Yet the 
medical evidence simply has not reflected that the veteran 
has had illogical or irrelevant speech, or that she neglects 
her family (she apparently maintains a good relationship with 
her mother).  

Generally, the veteran's GAF scores have remained between 45 
and 50 (with one score of 55).  A GAF of 41 to 50 
contemplates "(s)erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.   
While there is no question that the veteran has displayed 
serious impairment in her social and occupational 
functioning, she has maintained relationships with at least 
two friends and has been actively pursuing a college degree.  
In any case, the GAF score criteria does not necessarily 
translate to the percentage disability evaluation in the VA 
rating schedule.

Because the evidence in this case fails to indicate that the 
veteran has had gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, an inability to maintain 
minimal personal hygiene, disorientation to time or place, or 
memory loss, the Board finds that the veteran's symptoms more 
nearly approximate the criteria for a 70 percent rating for 
PTSD under Diagnostic Code 9411.  Therefore, her claim for 
increased rating for PTSD is denied.

B.  Headaches 

The veteran has been assigned a 30 percent rating for her 
migraine headaches.  Under VA's evaluation criteria, a 30 
percent rating is warranted for characteristic prostrating 
attacks occurring on an average of once a month over the past 
several months.  A 50 percent rating is warranted if there 
are very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  

The record shows that in October 2001, the veteran underwent 
a neurology consultation in relation to her complaints of 
headache.  She said she would get two to three severe, 
"Imitrex-type" headaches every month.  At least every other 
day she reportedly had a more dull headache, which was 
relatively diffuse.  The more serious headaches came on with 
a tingle and were followed by severe pain and occasional 
nausea and vomiting.  She stated that the headaches might be 
triggered by smells, such as those encountered when cooking 
beets, spinach, or black olives.  The examiner's impression 
was that the veteran's migraine and chronic daily headaches 
were currently under moderate control.  

In November 2001, the veteran reported that she had 
experienced fainting episodes followed by severe migraine 
headaches.  She left work and was driven to her brother's 
home.  She experienced the aura of strange smell and taste 
prior to fainting.  No visual effects were reported.  A 
November 2001 CT scan of the head was unremarkable.  

The veteran subsequently submitted an incident report from 
her work, confirming that in November 2001, she collapsed at 
work and was unconscious for over two minutes.  When she was 
revived by paramedics, she complained of migraine headache.  
At a December 2001 visit, the veteran reported having fewer 
headaches than during the time of the last visit.  

At a February 2002 outpatient visit, the veteran reported 
that she continued to have migraines two to three times a 
week.  She reported that she had one in December while at 
work and had such a shot of pain that she lost consciousness.  
She said she noticed more associated nausea as well.  At 
another February 2002 visit, the impression was that her 
migraine and chronic daily headaches were only under moderate 
to poor control.   An EEG conducted in March 2002 was normal.  

In July 2002, the veteran reported that she was doing 
relatively well with her headaches.   Following an 
examination, the impression was that the headaches were under 
improved control.  In early August 2002, the veteran reported 
having had many migraines in the prior two weeks since she 
lost her job.

At a December 2002 VA general examination, the veteran 
reported that medication was "pretty good" at controlling 
her headaches.  She said she had a severe headache one to two 
times a week.  It could cause her to miss school or other 
functions two to three days per month.  She reiterated that 
her symptoms had much improved.  She had both phono- and 
photosensitivity during the headaches.  There was some nausea 
but she did not vomit very often.  The headache was usually 
in the frontal region.  She described it as a constant 
throbbing and pulsing (as if in time with her heart beat).  
She had some chronic headache which was not "every day but 
more days than not."  These did not interfere with daily 
function, however.  She treated severe headaches with Imitrex 
two to three times per month.  She used other headache 
analgesics for the less severe headaches which occurred over 
fifty percent of the time.  

In January 2003, the veteran stated that she was doing about 
the same concerning her headaches.  She took medication as 
needed.  She would have a severe headache once a month which 
would leave her bedridden.  Following the examination, the 
veteran's headache symptoms were noted to lack any 
substantial improvement.   At a March 2003 visit, the veteran 
stated that her migraines were more severe and more frequent, 
up to 12 a month and averaging two to three per week.  She 
reported approximately one third of the headaches were so 
severe that she would stay in bed for two or three more days 
before they improved.  

At her local hearing, the veteran testified that she 
presently had a headache, and that she had gone to bed with 
it.  She said her headaches depended on her stress level, but 
that she generally had three headaches a week.  She described 
having severe, prostrating headaches twice a month.  

In July 2003, the veteran submitted a headache log, dated 
between May 18, 2003 and September 13, 2003.  According to 
this log, during this period she generally had three to four 
headaches a week.  The log also reports that the veteran was 
apparently bedridden by headaches on June 27 through June 29, 
July 9, July 12 through July 14, and August 13.  

At her November 2003 video conference hearing, the veteran 
testified that she had had three severe, prostrating 
headaches in the prior month, but that the number of such 
headaches varied each month.  A VA nurse specialist added 
that the veteran complained of such headaches once a week.  

The evidence in this case generally reflects that the veteran 
does suffer from completely prostrating migraine attacks 
(they apparently have caused her to lose consciousness at 
least once, and have even been associated with nausea and 
vomiting).  However, the headaches generally seem to be 
limited to twice or three times a month at most, and 
medication has apparently helped significantly in limiting 
the frequency and severity of these headaches (as she 
described during her December 2002 examination).  While the 
headaches have at times limited her activities, they 
certainly have not prevented her from pursuing her academic 
studies.  It appears that her daily headaches (as opposed to 
the migraine headaches for which she is service connected) 
are the source of more chronic discomfort.  In any case, the 
preponderance of the evidence is against a finding that the 
veteran's migraine headaches are sufficiently frequent or, in 
and of themselves, cause the severe economic inadaptability 
to merit a 50 percent rating under Diagnostic Code 8100.  A 
rating in excess of 30 percent for migraine headaches is 
therefore denied. 

III.  Claim for TDIU

A TDIU may be assigned where the scheduler rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  Disabilities arising from a common etiology or a 
single accident are to be considered a single disability for 
purposes of this regulation.  38 C.F.R. § 4.16(a).  The 
veteran's PTSD is rated as 70 percent disabling, and her 
migraine headaches are rated as 30 percent disabling.  Her 
combined service-connected rating for disability is 80 
percent.  See 38 C.F.R. § 4.25, Table I, Combined Ratings 
Table.  The veteran thus meets the schedular criteria for 
consideration of a TDIU.  

In this case, the veteran had been working as a security 
guard until August 2002.  She quit this job after 
experiencing undue anxiety at work, apparently arising after 
feeling "targeted" by jealous coworkers.  

In a VA form submitted in November 2002, a former supervisor 
of the veteran reported that she had begun work in July 2001 
and worked as a security officer until early August 2002.  It 
was noted that she terminated employment to go back to school 
part time.  

Following the December 2002 VA examination, the VA examiner 
concluded that from a physical health standpoint, there did 
not appear to be any conditions which precluded the veteran 
from gainful employment.  

In an April 2003 memorandum, the veteran's Vocational 
Rehabilitation counselor wrote that the veteran's 
employability was impaired due to PTSD symptoms, migraine 
headaches, drowsiness from heavy medication, an unstable work 
history, and a tendency to withdraw from society.  The 
counselor noted that the veteran had not been employed for 
several months due to an inability to get along with co-
workers.  She apparently felt that they were harassing her.  
The counselor stated that because of the veteran's serious 
employment handicap based on her PTSD and migraine headaches, 
she was not feasible for a program of continued college 
training.  Likewise, at the December 2002 videoconference 
hearing, the VA nurse specialist explicitly stated that in 
her opinion, the veteran was unable to maintain gainful 
employment.  

The medical record (detailed above) clearly reflects the 
disabling nature of the veteran's PTSD and headaches.  
Moreover, the claims file includes the opinions of two VA 
professionals (both of whom have worked closely with the 
veteran) to the effect that her service-connected 
disabilities essentially prevent her employment.  Based on 
this evidence, the Board concludes that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities.  Therefore, 
entitlement to a TDIU is warranted.  

ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied. 

Entitlement to a rating in excess of 30 percent for migraine 
headaches is denied. 

Subject to the applicable criteria governing payment of 
monetary benefits, entitlement to TDIU is granted. 




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



